DORIS M. DARDEN,                             )
                                             )
      Petitioner/Appellant,                  )
                                             )   Davidson Chancery
                                             )   No. 95-417-III
VS.                                          )
                                             )   Appeal No.
                                             )   01A01-9610-CH-00458
ALVIN C. YORK, MEDICAL CENTER,               )
and BILLY J. STOKES, Commissioner of the )
Tennessee Department of Employment Security, )
                                             )
                                                              FILED
      Respondents/Appellees.                 )                  April 23, 1997

                                                       Cecil W. Crowson
                 IN THE COURT OF APPEALS OF TENNESSEE Appellate Court Clerk
                      MIDDLE SECTION AT NASHVILLE


             APPEAL FROM THE DAVIDSON CHANCERY COURT
                      AT NASHVILLE, TENNESSEE


              HONORABLE ROBERT S. BRANDT, CHANCELLOR


Doris M. Darden
3226 Masonwood Drive
Nashville, TN 37207
ATTORNEY FOR PLAINTIFF/APPELLANT


Jeffrey E. Wilson
500 James Robertson Parkway
12th Floor
Nashville, TN 37245-0100
ATTORNEY FOR DEFENDANT/APPELLEE


                      AFFIRMED AND REMANDED



                                HENRY F. TODD
                                PRESIDING JUDGE, MIDDLE SECTION




CONCURS:
BEN H. CANTRELL, JUDGE


CONCURS IN SEPARATE OPINION:
WILLIAM C. KOCH, JR., JUDGE
DORIS M. DARDEN,                             )
                                             )
      Petitioner/Appellant,                  )
                                             )                Davidson Chancery
                                             )                No. 95-417-III
VS.                                          )
                                             )                Appeal No.
                                             )                01A01-9610-CH-00458
ALVIN C. YORK, MEDICAL CENTER,               )
and BILLY J. STOKES, Commissioner of the )
Tennessee Department of Employment Security, )
                                             )
      Respondents/Appellees.                 )


                                        OPINION


          The petitioner, Doris M. Darden, has appealed from the non-jury judgment of the Trial

Court dismissing her petition for certiorari, and affirming the decision of the Board of Review

denying petitioner’s claim for unemployment benefits.



          The claim was denied by the Board upon the following findings of fact and conclusions

of law:

                 FINDINGS OF FACT: Claimant’s most recent employment prior to
                 filing this claim was for the VA Medical Center, Murfreesboro, TN
                 from October 13, 1989 until February 8, 1994 when she voluntarily
                 resigned. The claimant quit her employment because of stress and
                 depression. She made doctor’s appointments in Nashville for 2:00 p.m.
                 on two separate days. The claimant and her supervisor disagreed about
                 how much sick leave time the claimant could take for the appointments.
                 The claimant wanted to take all day and the supervisor wanted her to
                 take one-half day of sick leave, and if she wished to be absent all day,
                 to take the remaining hours as annual leave. This conformed with the
                 employer’s policy and with normal practice. The claimant felt stressed
                 and harassed about this and filed an EEO complaint against her super-
                 visor and against several other employees. When she began to give
                 information about her complaint to the employer’s EEO officer, the
                 claimant began sobbing loudly, said that she couldn’t take it any more,
                 and threw herself against walls and windows. A staff psychiatrist
                 sedated her and referred her to her own psychiatrist as soon as possible.
                 The claimant’s own psychiatrist, after consultation with the claimant
                 and her husband about the claimant’s work, health, and the family
                 financial condition, recommended that the claimant not continue her
                 employment. The psychiatrist diagnosed the claimant as suffering from
                 stress and depression, and, based on his conversations with he claimant,
                 said that her work was possibly a factor. Claimant then submitted a
                 resignation.




                                               -2-
       CONCLUSIONS OF LAW: After carefully considering the entire
       record in this case, the Board of Review finds that this claim for benefits
       should be denied under TCA § 50-7-303(a)(1). We find that the claimant
       left her employment voluntarily and without good cause connected with
       work. She quit her employment on the advice of her psychiatrist because
       of stress and depression. While, as noted by her psychiatrist, work may
       have been a factor, the stress from work appears only to have been an
       aggravating factor rather than the primary cause of the claimant’s condi-
       tion. The claimant was very upset because her supervisor would only
       allow her one-half day of sick leave for a doctor’s appointment at 2:00
       p.m., and if the claimant wanted to take the entire day, was going to
       require her to take the remainder as annual leave. In our opinion, it was
       not unreasonable for the supervisor to require the claimant to do this. If
       the claimant had to quit employment because of such situations, the
       problem appears to have been more within the claimant than it was
       connected with work. We note that the employer was in the process of
       taking information from the claimant in order to investigate her com-
       plaints against the employer when the claimant became so agitated that
       she required sedation and attention from a psychiatrist. This was a good
       faith effort by the employer to address the claimant’s concerns.



The memorandum of the Trial Judge states:

         The petitioner worked at the VA Medical Center from October 13,
       1989 until February 8, 1994, when she voluntarily resigned upon her
       doctor’s advice. Ms. Darden quit her job due to depression brought on
       by job-related stress.

          The petitioner had a history of problems with her employer regarding
       what she felt to be harassment and discrimination by different employees
       at the hospital. As the result of an agreement with her employer regard-
       ing the prior problems, Ms. Darden was assigned to a different
       department, the library, with a new supervisor.

          At about the same time that she was transferred, the petitioner’s
       doctor notified Ms. Darden that she was suffering from depression
       resulting from job-related stress. Her doctor prescribed an anti-
       depressant medicine and scheduled an appointment for psychiatric
       counseling.

          She and her new supervisor then had a dispute about how much sick
       time she could take on the days she had doctor’s appointments. They
       had several disagreements about this, and Ms. Darden testified that she
       felt her supervisor refused to let her keep her appointments on two
       occasions.

          The petitioner had notified her EEO officer about her problem getting
       time off for doctor’s appointments and she met with the officer on
       January 27, 1994. About ten minutes into this meeting, the petitioner
       had a so-called “nervous breakdown,” hammering the windowpanes
       with her hands and slamming herself into the walls, shrieking “I can’t
       take it anymore” and sobbing loudly. An emergency medical alert was
       called and a staff psychiatrist at the Medical Center gave Ms. Darden
       medication to calm her. Her husband then took her home.


                                      -3-
                The petitioner saw her own doctor on January 28 and he diagnosed
              that she suffered from manic-depressive syndrome. He advised that
              her breakdown and prior illness were job-related and that she needed
              to leave her job to recover. The petitioner then faxed a resignation
              letter to her supervisor on February 8, 1994.

                 Since Ms. Darden did voluntarily resign, the only issue in this case
              is whether the petitioner quit her job for “good cause connected to
              work.” Tenn. Code Ann. § 50-7-303(a)(1). Since the term “good
              cause connected to work” is nowhere defined in the statute, the
              Court must look to case law to determine its meaning. In Cawthron
              v. Scott, 400 S.W.2d 240 (Tenn. 1966), the Tennessee Supreme
              Court interpreted “good cause connected to work” in a situation
              such as this to mean, “that the connection with the employment must
              be one of cause and effect in cases of illness and disability. That is to
              say, a causal connection between the employment and the illness ... is
              required.” Supreme Court held that a woman who had a preexisting
              bronchial condition which was aggravated by air-conditioning at work
              was not entitled to unemployment benefits. The petitioner in that case,
              like Ms. Darden, quit her job on the advice of her doctor. The Court
              in Cooper specifically found that, “[t]he fact that the air-conditioning
              in her office aggravated the preexisting bronchial condition is not a
              cause which can be laid to her employment. 429 S.W.2d at 427.

                This Court’s review is limited to the record and the Board’s
              decision may not be reversed if it is supported “by evidence which is
              both substantial and material in light of the entire record.” Tenn. Code
              Ann. § 50-7-304(I)(2)(E) (1995 Supp.). However, the determination
              of whether the employee left their employment with or without good
              cause is a question of law. Cooper at 426.

                 Unfortunately for the petitioner, her situation is almost identical to
              that in the Cooper case. The petitioner suffered from a preexisting
              illness, manic-depressive syndrome, which was aggravated by stress
              at work. There is no evidence in the record that the petitioner’s job
              caused the manic-depressive syndrome. Therefore, she does not meet
              the test set out in Cawthron and Cooper to come within the meaning
              of “good cause connected to work.”

                 For this reason, the decision of the Board must be affirmed.



       On appeal, petitioner presents the following issue:

                 Did the Court err in its finding that the Petitioner voluntarily
              left her employment without good cause.



       The above quotations indicate that both the Board and the Trial Court found against the

petitioner because a preexisting condition (manic depression) was aggravated by job stress.




                                             -4-
Petitioner’s physician did indicate underlying manic depression, but did not indicate that its

origin predated petitioner’s employment which began in 1989.



       The applicable statute, TCA § 50-7-303(a)(1) reads as follows:

                  Disqualification for benefits, - (a) Disqualifying Events. A
               claimant shall be disqualified for benefits.

                  (1) If the commissioner finds that the claimant has left such
               claimant’s most recent work voluntarily without good cause
               connected with such claimant’s work. Such disqualification shall
               be for the duration of the ensuing period of unemployment and until
               such claimant has secured subsequent employment covered by an
               unemployment compensation law of this state, or another state, or
               of the United States, and was paid wages thereby ten (10) times
               such claimant’s weekly benefit amount. No disqualification shall be
               made hereunder, however, if such claimant presents evidence
               supported by competent medical proof that such claimant was forced
               to leave such claimant’s most recent work because such claimant was
               sick or disabled and notified such claimant’s employer of that fact as
               soon as it was reasonably practical to do so, and returned to that
               employer and offered to work as soon as such claimant was again able
               to work, and to perform such claimant’s former duties. (Emphasis
               supplied)


       It appears that the focal issue before the administrative agency and the Trial Court was

whether the employee “left claimant’s most recent work -- without good cause connected with

claimant’s work.” Petitioner insisted, and insists to this Court, that she left work involuntarily

because of good cause connected with her work, i.e. “job stress.” The employer insisted and now

insists that the underlying cause was manic depressive syndrome not connected with the

employees work and the “job stress” was merely an aggravating factor.



       It appears that neither the Board nor the Trial Court considered the portion of the quoted

statute which delays entitlement to benefits until the sick or disabled employee has recovered and

applied for reinstatement.



       Cawthon v. Scott, 217 Tenn. 668, 400 S.W.2d 240 (1965) involved two ladies whose

claims were consolidated and determined together. One resigned because, after gall bladder

surgery, she was unable to sleep because of the hours of her employment. The other resigned

                                               -5-
because an injury suffered off the job caused her work to be painful. The Supreme Court

affirmed the denial of unemployment benefits and said:

                  The disqualifying provision of the statute under consideration
               is that a claimant will be eligible for unemployment insurance
               unless, “he has left his most recent work voluntarily without
               cause connected with his work.” We think it is reasonable to
               say this means that the connection with employment must be one
               of cause and effect in cases of illness or disability. That is to say,
               a causal connection between the employment and the illness or
               disability is required.

                 In the records under consideration there is no connection
               shown between the illness or disability of the claimants and their
               work. Mrs. Cawthon underwent a gall bladder operation. Prior
               to and after the operation she was nervous and unable to sleep
               during the day. Petitioner Mrs. West, suffered the injury to her
               wrist while off from work.



       In Thach v. Scott, 219 Tenn. 390, 410 S.W.2d 173 (1966), a mechanic was discharged

because he was unable to do part of his work due to a congenital double-curvature of the spine.

The Supreme Court upheld the denial of unemployment benefits.



       In Guffey v. Scott, 217 Tenn. 707, 400 S.W.2d 705, (1966), claimant was terminated

because of her pregnancy. The Supreme Court affirmed the denial of unemployment benefits.



       In Cooper v. Burson, 221 Tenn. 621, 429 S.W.2d 424 (1968), the claimant voluntarily

terminated her employment in 1966 because the air conditioning in her work place aggravated

a recurring bronchial condition which had afflicted her since 1964. Her claim was denied by the

Board because the claimant had not returned to work as required by the statute. The Supreme

Court affirmed the decision of the Board and said:

                 In the present case the facts, as contained in the record, will not
               sustain a finding that the termination of employment by Mrs. Cooper
               was either involuntary or was with good cause connected with her
               work. The fact that the air conditioning in her office aggravated the
               preexisting bronchial condition is not a cause which can be laid to her
               employment.

                 The statute provides that the employee is entitled to unemployment
               compensation if he cannot obtain employment from his employer upon
               prompt reapplication, once the cause of termination is arrested. This

                                               -6-
               prompt reapplication prerequisite has been held to be mandatory.
               Guffey v. Scott (1966) 217 Tenn. 707, 400 S.W.2d 705.

                  In the present case, Mrs. Cooper claims that her disablement is still
               existing. If this is true, she is not entitled to unemployment compensa-
               tion at the present time. When she is able to comply with the
               provisions of the medical exception to sec. 50-1324, subd. A--or
               when she can otherwise remove the disqualification by obtaining
               other employment for the period required by sec. 50-1324, subd.
               her situation would then be mature for reapplication for unemploy-
               ment compensation in a proper case.



       In the present case, the Board and the Trial Court were of the opinion that the “job stress”

connected with petitioner’s work was an “aggravating cause,” but that “manic depression

syndrome” the underlying and real cause of departure was pre-existing and unconnected cause

as the recurrent bronchial condition in Cooper v. Burson, supra.



       In Cooper v. Burson, the Supreme Court did assume that a “recurrent bronchial

condition” was not a work-induced injury, but the failure to re-apply for employment was also

cited as grounds for the decision.



       In the present case, petitioner testified:

               Ms. Alexis: Now, when was the next time that you visited your
               psychiatrist, Dr. Baird?

               Ms. Darden:     February the 2nd of ‘94.

               Ms. Alexis:     Now, you have a copy of that medical record also.

               Ms. Darden:     Yes, I do.

               Ms. Alexis:     And on that day what diagnosis did the doctor give
               you again?

               Ms. Darden: He said that I was under stress - it was job stress and
               I was having manic depressive episodes.


       Her physician’s record reflects:

               Problem #1 Manic Depressive Episode
               Problem #2 Job Stress




                                                -7-
       Absent specific evidence on the issue, this Court prefers not to dispose of this appeal

upon the assumption that the manic depression syndrome did or did not originate in

petitioner’s work.



       A more satisfactory basis for disposition of the appeal lies in the lack of evidence that

petitioner has recovered from her disability and has offered to return to work. As stated in

Cooper v. Burson, supra, when she is able to comply with the provisions of the statute, her

situation would then be mature for reapplication for unemployment compensation. No

judgment is made at this time as to her rights in event of such reapplication.



       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed against the

appellant. The cause is remanded to the Trial Court for further necessary proceedings.


                           AFFIRMED AND REMANDED



                                              ___________________________________
                                              HENRY F. TODD
                                              PRESIDING JUDGE, MIDDLE SECTION



CONCURS:


_______________________________
BEN H. CANTRELL, JUDGE




CONCURS IN SEPARATE OPINION:

WILLIAM C. KOCH, JR., JUDGE




                                              -8-